DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 24-28, filed on 9/14/2021, are pending in this application. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Scott D. Paul (Reg. # 42,984) on 11/16/2021.
The application has been amended as follows:
AMENDMENTS TO THE CLAIMS
Pease amend the following claim:	
In claim 28 line 3, DELETE INSERT types. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Walsh et al (US Patent 8,554,827 B2) and Shankar et al. (US Publication 2009/0006468) teach analogous art to the instant application, that of managing collections of storage objects. Walsh more specifically teaches modifying metadata associated with shared content assets. Shankar more specifically teaches updating links between objects based on modification to object metadata. However, after careful consideration of the response (pages 2-6) filed on 9/14/2021 and the telephone interview held on 11/2/2021 and 11/16/2021, the applicant’s representative specifically pointed out how the claims overcome the prior art of record, particularly the prior art of Walsh in view of Shankar teaching modifying relationship information and metadata of content assets related to identified content to be shared, but does not explicitly indicate updating metadata in a metadata to reflect changes in a relationship between storage artifacts and a first collection of related heterogeneous artifacts which is associated with the storage artifact, and based on the change, identifying a related second collection of related heterogeneous artifacts, as disclosed in claim 24. 
The feature of updating a collection artifact is disclosed in claim 24, that recites “determining that the updating results in a change of a relationship between the storage artifacts and a first collection of related heterogeneous artifacts with which the storage artifact was associated; identifying, based upon the determining a related collection artifact associated with the first collection of related heterogeneous artifacts; and updating the related collection artifact based upon the determining, wherein the storage artifact is associated, using the metadata within the storage artifact, with a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168